Title: Charles Adams to John Quincy Adams, 7 November 1790
From: Adams, Charles
To: Adams, John Quincy


Dear Brother
New York Novr 7th. 1790
I received your letter of the 29th Ulto by the last post. The reflections which it raises in my mind are by much too interesting to afford me great pleasure. The anxious path you are now pursuing must soon be trodden by me. A prospect is before me not less clouded than yours and the faint ray of my abilities will not be able so soon to dispel the gloom which obscures the day. I have not the smallest inclination to flatter neither do I beleive that I form my judgment with jaudiced eyes. Sound sense must make its way. Do you know a man of great knowledge who has not succeeded at the bar? You yourself will not allow that you are inferior in law knowledge to any of your standing: in point of other knowledge to Otis; a fluency and elegance of style in speaking excepted. What then! are all the young men of this age to dwindle into nothing? Have they all degenerated? Are they become the grasshoppers of a summer? I trust not. I hope and firmly beleive that that spirit will still continue to illumine the rising generation which urged their fathers to great and noble deeds, That they will support as great a character and leave examples to future ages at least as glorious. If any succeed then why should you not? You must be more patient nor grate your feelings with the idea of a dependence unavoidable. Did you— but you must know with what chearfulness our parents are ready to gratify their children. They will with the utmost satisfaction relinquish the luxuries of life that they may help us. Your father says you make yourself too unhappy and if you would make yourself more contented you need not fear contempt. You have made me very happy by intimating that I could do you any kindness. Whatever is in my power shall be performed with the greatest pleasure. I showed your letter to pappa and from his direction shall give you advice as far as he will allow himself to proceed. There is a caution about him which it would be happy for this Country if more of its rulers had. His private concerns may wither in his hands but the public trust will never suffer through him. As he is one of the commissioners concerning the loan he can only inform you that he supposes money may be borrowed to advantage in Holland: upon this point he is extremely guarded he has had many applications for advice upon the subject and answers to none. He thinks it will not be proper for him to interfere in the affairs of the money due to you for Russian services. Judge Dana should write to Col Hamilton who will without doubt remit the money to him. I think there will be no difficulty in this affair. I shall go to Philadelphia the first of next month if I can then be of any service you will not fail to command me. Judge Dana can have no objection to this step: if he should your own application will be sufficient. The house of Representatives the last session were strenuous for having the indents at four per Cent. The Senate voted 3 by a majority of one only There is a rule of the house of Commons and Lords that their Presidents should always vote for the highest sums. A good rule in general from which the VP in this instance would not depart. From these hints you may enter the field of probabilities. You can as easily see what chance there will be of such a motion as any one. the matter is uncertain. No one can with certainty determine. I fear very much that I shall fail in my political narrations. I will endeavor to give you what information in that line which lies in my power. But in this place the inhabitants do not trouble themselves about these subjects and my sources of information will be small. From Philadelphia I may perhaps do something. I wish however that this branch might be carried on by question and answer. Your mamma has had a troublesome fever and I forebore to acquaint you with it. knowing it would not administer comfort She has recovered and tomorrow She sets out for Philaa I shall miss Tom much. Your law questions I shall postpone answering. nor shall I as yet raise any objections I have not particularly examined the cases but from what knowledge I have the first appears very clear on your side the other I am not quite so confident of but from the first blush think there is but little doubt you must recover. Your father says that Doctor Tufts must make the tenants pay their rents more punctually and that you may apply to him. the two farms at Braintree the house in Boston and half the rent of the farm at Medford must yeild something. which is at your disposal. I must now wish you good night if I have not been explicit enough pray inform me and I will try to be more so.
Yours
Chas Adams.
